        Case 2:20-mj-00073-jmc Document 1-1 Filed 06/05/20 Page 1 of 7




                                            AFFIDAYIT

       I, Wade Cochran, being first duly sworn, hereby depose and state as follows:

       1.      I   am a Task Force Officer with the Federal Bureau of Investigation    ("FBI") and

have been since November 20, 2019.      ln such capacity, I am authorized to investigate violations

of the United States Code under Title 1 8 and Title 21, to include applying for search and arrest

warrants. I am employed by the Montpelier Police Department, and am currently assigned to the

Detective Division. I was previously assigned to the Vermont Drug Task Force for over five

years, from December 2013 to January 2019, and have been a Full Time Law Enforcement

Officer since 2004. I have authored numerous affidavits in support of search and arrest warrants

and participated in hundreds of criminal investigations, many of which involved violations           of

state and federal controlled substance and firearm laws.

       2.      This affrdavit is submitted to establish probable cause to believe that, on or about

June 4, 2ozo,the defendant Maurice     FLANAGAN knowingly and intentionally possessed with

intent to distribute heroin, a Schedule I controlled substance, in violation of   2l U.S.C. $$

8a1(a)(1) and 8a1 @)(lXC).

       3.      I   am familiar with the facts and circumstances of this investigation based on my

personal participation in this case, my training and experience, my discussion with other law

enforcement agents, my discussions with witnesses involved in the investigation, and my review

of records relating to the investigation.

       4.      Because this affidavit is being submitted for the limited purpose of establishing

probable cause, I have not included details of every aspect of my investigation, nor have        I

included all the details of other investigations known to me.
        Case 2:20-mj-00073-jmc Document 1-1 Filed 06/05/20 Page 2 of 7




                                       PROBABLE CAUSE

       5.      On June   2,zoz\,law    enforcement observed a BMW SUV at the residence      of

Adam Saldi in Montpelier, Vermont. Based on a check of DMV and Enterprise Rental Car

records, I learned that the defendant Maurice FLANAGAN had rented the BMW SUV in

Connecticut and that he had it rented until June 7,2020.

       6.      In addition, on June 2,2020,I observed the BMW SW parked at the Hilltop Inn

in Berlin, Vermont. An inquiry with the Hilltop Inn that day revealed that FLANGAN had

rented a room there until June 15,2020.

       7.      On June 3,2020, the Honorable John M. Conroy, United States Magistrate Judge,

issued search warrants for Saldi's residence and his vehicle.

       8.      On June 4,2020, a law enforcement surveillance team observed Saldi's vehicle on

Barre Street in Montpelier, Vermont. At approximately 7 a.m., Sergeant Kevin Moulton of the

Montpelier Police Department stopped Saldi's vehicle on Main Street. Saldi, who was driving

the vehicle, had an active state warrant for violation of his probation terms. As noted above,

there was also a federal search warrant authorizing the search of Saldi's vehicle at that time.

       9.      Sergeant Moulton placed Saldi in custody for the probation violation and

transported Saldi to the Montpelier Police Department. I met and spoke with Saldi at the

Montpelier Police Department. I briefly explained to Saldi, in sum and substance, that law

enforcement knew he was dealing drugs and that he was part of a larger investigation. Saldi,

spontaneously uttered, in sum and substance, that     if you are watching my house, you know about

the deals. Thereafter, at approximately 7:32 a.m., I read Saldi his Miranda rights from an FBI

advice-of-rights form. Saldi signed a written waiver of his Miranda rights. In sum and

substance, Saldi stated as   follows: Saldi   had met a male from Connecticut through a mutual
            Case 2:20-mj-00073-jmc Document 1-1 Filed 06/05/20 Page 3 of 7




associate in Vermont and Saldi obtained heroin but not cocaine base from the Connecticut male

on June     2,2020. Saldi further   stated that the Connecticut male goes by,   "Mo." I showed Saldi     a

photograph of the defendant Maurice FLANAGAN and Saldi positively identified the male in

the photograph as    "Mo."      Saldi added that he purchased heroin directly from   "Mo," in particular

a couple    of "buns"1 of heroin. Saldi told me that he paid $80 per o'bundle" and handed the

money directly to    "Mo" for the heroin. Saldi further explained that he calls o'Mo" by telephone

and   "Mo"    comes and delivers the drugs. Saldi noted his belief that Mo does not keep drugs on

him otherwise.

          10.     I further   asked Saldi, in sum and substance, what law enforcement can expect to

find in Saldi's house. Saldi responded, in sum and substance, that you are going to find

marijuana. A search of Saldi's residence pursuant to the above-referenced search warrant

revealed, among other items, approximately a pound of marijuana.         I additionally informed Saldi,

in sum and substance, that law enforcement has a search warrant for his vehicle and I asked him

what law enforcement can expect to find there. Saldi, in sum and substance, responded that law

enforcement would find a couple of "bundles" of heroin and some crack.           A   search of Saldi's

vehicle pursuant to the above-referenced warrant revealed, among other items, approximately 72

bags of heroin, one of which field-tested positive for the presence    heroin. There were also four

pieces of apparent cocaine base in Saldi's vehicle.

        1   1.    On June 4,2020, Detective Sergeant Karl Gardner and Detective Trooper

Brandon Degre, both of the Vermont Drug Task Force, observed the above-referenced BMW

SUV that FLANAGAN had rented parked at the Hilltop Inn in Berlin, Vermont. They observed



1       Based on my training and experience, I understand a "bun" or "bundle" to refer to ten
bags of heroin.
        Case 2:20-mj-00073-jmc Document 1-1 Filed 06/05/20 Page 4 of 7




 the BMW SUV leave the Hilltop Inn at approximately 9:15 a.m., and later observed the
                                                                                      BMW
 SUV at a 8rocery store on Route 302 in Berlin, Vermont. Detective Sergeant Karl Gardner
                                                                                         and

 Detective Trooper Brandon Degre then maintained surveillance of the vehicle. From having

 viewed a photograph of FLANAGAN, Detective Trooper Degre observed a male that he

 identified as Maurice FLANAGAN approach and enter the BMW SUV. Sergeant Moulton,
                                                                                  in              a

 marked Montpelier Police Department Vehicle, stopped the BMW SUV. Law
                                                                       enforcement

 detained FLANAGAN, who was driving the BMW SUV, and a female, who was
                                                                       in the

 passenger seat.   FLANAGAN, in sum and substance, asked Detective Sergeant Gardner what

 this was about. Detective Sergeant Gardner replied, in sum and substance, that law enforcement

 is investigating him in connection with a search warrant that was executed that
                                                                                 moming.

 FLANAGAN replied, in sum and substance, I was there yesterday, but not for drugs.

        12.    Also on June 4, 2020, Officer Karie Tucker of the Northfield Police Department

arrived at the scene of the stopped BMW    SUV. Officer Tucker recognized FLANAGAN         and

the female passenger from having pulled over a different vehicle in Northfield,
                                                                                Vermont that

FLANAGAN had been driving, and in which the female was a passenger, on May 23,2020.
                                                                                    At
that previous stop, Officer Tucker learned FLANAGAN's identity from FLANAGAN,s

Connecticut driver's license. Based on a check of DMV and Enterprise Rental
                                                                            Car records,

Officer Tucker had learned that FLANAGAN had rented that prior vehicle from Connecticut
                                                                                        on

May 14,2020,   and that   it was due to be returned on May 24,2020.

        13.    After arriving at the scene of the stopped BMW SW, Officer Tucker approached

the female passenger, who initially informed Officer Tucker that her name was
                                                                              Danesa Diaz,

with a date of birth of March 26,7988. However, when Officer Tucker asked her for further

biographical information and the female had difficulty answering, the female stated,
                                                                                     in sum and



                                                4
         Case 2:20-mj-00073-jmc Document 1-1 Filed 06/05/20 Page 5 of 7




 substance, that she would tell the trqth and that her name is Saskia Rosario, with a date of birth

 of May 25,1983.

         14.    Both FLANAGAN and Rosario were detained and transported to the Montpelier

Police Department. Law enforcement commenced a search of the BMW            StiV. tn a purse
located on the floor of the front passenger seat, where Rosario had been seated, law enforcement

found, among other items: approximately ten unstamped wax bags containing powder consistent

with heroin, one of which field-tested positive for the presence of heroin; two packages of

Suboxone lingual strips; a glass pipe with brown residue that appeared consistent with    a"crack
pipe"; a baggie with a residue of white powder; bank cards in Rosario's name; and an apparent

hotel key card with handwriting indicating Room 244 (butno listed hotel).

         15.    [n the course of the search of the BMW SUV, law enforcement also located a

receipt, dated May 15,2020, for a room at the Hilltop Inn in Berlin, Vermont showing the guest

as   Maurice FLANAGAN of 58 Skyview Terrace, Manchester, CT renting Room 244begirning

on February 19,2020 to May 20,2020 and an amount due of approximately $5,914.16 (with

tax), a credit of $279.04, a cash payment of $5,635.12, andan amount tendered of $300 cash or

check. Law enforcement also found in the BMW SW an Alamo rental car receipt in Maurice

FLANAGAN's name, which indicated that FLANAGAN rented a vehicle in Connecticut on

May 14,2020 for return on May 21,2020. Law enforcement additionally found          a cellular

telephone in the center console, and a black fanny pack on the driver side door. lnside of the

fu*y   pack, law enforcement encopntered $562.00 in United States currency, two cellular

phones, a key fob, and a Philips-head screwdriver. Law enforcement opened the locked glove

box of the BMW SUV and found approximately 80 stamped wax bags of apparent heroin, one of
       Case 2:20-mj-00073-jmc Document 1-1 Filed 06/05/20 Page 6 of 7




which field-tested positive for the presence of heroin. The stamp on those wax bags matched the

stamp found on an empty wax bag recovered in the search of Saldi's residence.

       16.     On June 4,2020, a search of Flanagan's person revealed his wallet, which

contained approximately $1,032.00 in United States currency; a search of Saskia's person led to

the recovery of the key to the glovebox of the BMW SUV as well as two empty wax paper bags,

the stamp on which matched the stamp from the wax bags recovered from the BNIW SUV and

the wax bag recovered from Saldi's residence.

       17.    Law enforcement also interviewed Rosario on June 4,2020. They informed

Rosario of her Miranda rights and presented her with both a Mirandawaiver form and a waiver

of speedy presentment form, both of which Rosario signed. In sum and substance, Rosario stated

that when law enforcement stopped the BMW SIIV earlier that day, FLANAGAN gave her the

key to the glovebox. Rosario also indicated that FLANAGAN had provided her with heroin.
       Case 2:20-mj-00073-jmc Document 1-1 Filed 06/05/20 Page 7 of 7




                                         CONCLUSION

        18.    Based on the foregoing,   I submit there is probable cause to believe that on or

about June 4,2020, Maurice FLANAGAN violated         2t u.s.c.    gg   gat(a)(l)   and 841(b)(1)(c) by

knowingly and intentionally possessing with intent to distribute heroin, a Schedule I controlled

substance.


                                                   Respectfu   lly submitted,



                                                   Task Force Officer Wade Cochran
                                                   Federal Bureau of Investigation



       Subscribed and sworn to before me on     Jur"r{    ,2020.



             John M. Conroy

       District of Vermont
